Exhibit 10.1

 

Separation Agreement and General Release

 

This Agreement is made by and between ArQule, Inc., a Delaware corporation, with
its principal place of business at 19 Presidential Way, Woburn, MA 01801 (the
“Company”) and Louise Mawhinney (“Employee”). In consideration of the mutual
covenants contained herein, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.                                       Separation of Employment. Employee
hereby resigns her employment with the Company effective as of a date no later
than Friday, October 13, 2006 (“Separation Date”), provided, however, that if
Employee obtains other employment prior to October 13, 2006, Employee may resign
and shorten the Separation Date to such earlier date as Employee shall notify
the Company in writing, and provided further that if the Company hires a new
Chief Financial Officer prior to October 13, 2006, the Company may shorten the
Separation Date to such earlier date as the Company shall notify Employee in
writing. However, in no event shall the Separation Date be later than
October 13, 2006. In addition, Employee shall resign her position as an officer
of the Company effective as of the Separation Date by executing a letter in the
form attached as Exhibit A.

 

2.                                       Severance Payment. Employee
acknowledges that, as of the Separation Date, Employee will be paid in full for
any and all wages, including accrued but unused vacation time. Provided that
Employee first signs this Agreement and returns it to the Company, the Company
will continue to pay Employee’s then-current base salary (the “Severance
Payment”) for a period beginning on the Separation Date and ending on
October 13, 2006 (the “Severance Period”). For example, if Separation Date is
August 1, 2006 (whether by Employee’s or Company’s election), the Severance
Period will run from August 1, 2006 through October 13, 2006. The Severance
Payment will be paid out in substantially equal bi-weekly installments and will
be subject to legally required and voluntarily authorized deductions. Employee
specifically acknowledges that the Severance Payment and the employment period
afforded Employee under this Agreement exceed any legal payment obligation of
the Company and provide valid consideration for the General Release contained in
this Agreement.

 

3.                                       Insurance and Other Benefits. Unless
otherwise provided for expressly in this Agreement, all benefits provided by the
Company to Employee will cease as of the Separation Date.

 

a.                                       Group Health, Dental and Vision
Coverage. A COBRA notice will issue on the Separation Date. If Employee is
eligible for and elects to continue health and/or dental insurance coverage
through COBRA, the Company will pay 80% of the monthly premium for such
insurance, as applicable, through the Severance Period. Any continuing coverage
after that date will be at Employee’s sole expense as provided by federal COBRA
law. Eligibility to continue insurance coverage ceases upon the termination of
any period allowed by law and is at all times subject to the terms and
conditions of the applicable plan(s).

 

--------------------------------------------------------------------------------


 

b.                                      Life Insurance Coverage. Upon the
Separation Date, Employee may apply to convert the existing group life insurance
to an individual policy at Employee’s own expense.

 

c.                                       Retirement Plans. Employee shall be
entitled to Employee’s vested benefit in the Company’s 401(k) plan as of the
Separation Date, as determined by the plan provision. Service credit, salary
reduction and Company contribution shall cease as of the Separation Date.

 

d.                                      Disability Insurance. Disability
insurance coverage will cease as of the Separation Date, and there is no right
of individual conversion.

 

e.                                       Vacation Pay. Employee will receive
full payment for all accrued but unused vacation as of the Separation Date.
Accrual of vacation time shall cease as of the Separation Date.

 

f.                                         Unemployment. The Company shall not
contest Employee’s claim, if any, for unemployment insurance benefits, it being
understood and agreed that Employee’s entitlement to unemployment insurance
benefits shall be determined solely by the Massachusetts Division of
Unemployment Assistance.

 

g.                                      Stock, Options, Payments. Whatever
Employee is entitled to, if anything, by way of Company stock, restricted stock,
stock options or repayment of salary deductions for fractional shares purchased
shall be governed by the terms of those Company stock option plan(s), and for
all such purposes Employee will be considered an employee of the Company until
the Separation Date.

 

h.                                      Outplacement. The Company will provide
to Employee outplacement support, as described in the materials distributed by
the Company to Employee on the Separation Date.

 

4.                                       Return of Property. On the Separation
Date, Employee shall return all property belonging to the Company, including but
not limited to papers, files and documents (physical or electronic), computers,
telephones, PDAs, reference guides, equipment, keys, identification cards,
credit cards, software, computer access codes, disks and institutional manuals.
Employee shall not retain any copies, duplicates, reproductions or excerpts
thereof. In addition, Employee warrants that Employee has deleted any
information belonging to the Company from any personal computer that Employee
may have at home or elsewhere (other than the Company’s offices) without
retaining any copies of any such information, in electronic or other format, and
will permit the Company to have access to such computer on reasonable notice to
confirm such deletion.

 

5.                                             Nondisclosure of Confidential
Information. Employee acknowledges that during the course of Employee’s
employment with the Company Employee has become acquainted with and/or developed
confidential information belonging to the Company and its customers. Employee
agrees not to use to Employee’s own advantage or to disclose, except as required
by law, to any person or entity any confidential information of the Company or
of any past or present customer of the Company, including but not limited to

 

--------------------------------------------------------------------------------


 

financial data or projections, customer lists, projects, economic information,
systems, plans, methods, procedures, operations, techniques, know-how, trade
secrets or merchandising or marketing strategies. Moreover, Employee
acknowledges and affirms that Employee continues to be bound by the terms of the
Employee Non-Disclosure and Inventions Agreement which Employee executed at the
commencement of Employee’s employment with the Company or its subsidiary
(“Employee Non-Disclosure and Inventions Agreement”), a copy of which is
attached as Exhibit B, and the terms of which are incorporated herein by
reference.

 

6.                                             Cooperation. Employee agrees and
covenants as a material term of this Agreement to provide reasonable cooperation
to the Company, including but not limited to, with respect to matters previously
within Employee’s scope or course of employment with the Company. The Company
will reimburse Employee for any time expended on behalf of the Company at the
request of the Company after the Severance Period at an agreed-to per diem or
per hour rate (or pro-rata share thereof) and reimburse Employee for
out-of-pocket expenses related thereto. In the event that the Company determines
that such expense reimbursement is or would be prohibited by law, the Company
promptly shall notify Employee to such effect, and such reimbursement shall not
be made to Employee.

 

7.                                             Current General Release. Except
with respect to any rights, obligations or duties arising out of this Agreement,
and in consideration of the Severance Payment and other benefits set forth in
this Agreement, Employee hereby releases and discharges the Company and its
officers, directors, partners, stockholders, trustees, attorneys, insurers,
representatives, agents and employees, in both their individual and corporate
capacities (collectively, the “Releasees”), of and from any and all complaints,
charges, lawsuits or claims for relief of any kind by Employee that Employee now
has or ever had against the Releasees or any one of them, whether known or
unknown, arising out of any matter or thing that has happened before the signing
of this Agreement, including but not limited to (i) claims for tort or contract,
or relating to salary, wages, bonuses, severance, commissions, stock, and stock
options, the breach of any oral or written contract or promise,
misrepresentation, defamation, and interference with prospective economic
advantage, interference with contract, intentional and negligent infliction of
emotional distress, negligence, breach of the covenant of good faith and fair
dealing, medical, disability or other leave; (ii) claims arising out of, based
on, or connected with Employee’s employment, including terms and conditions of
employment, by the Company and the termination of that employment, including but
not limited to claims arising under Section 806 of the Sarbanes-Oxley Act of
2002, and any other claims alleging retaliation of any nature; (iii) claims
under G.L. c. 93A or in any way related to restricted stock, stock options, or
vesting or exercise of the same, or for alleged securities violations; and
(iv) claims for unlawful employment discrimination of any kind, including
discrimination due to age, sex, disability or handicap, including failure to
offer reasonable accommodations, race, color, religion, pregnancy, sexual
orientation, national origin, or sexual or other unlawful harassment arising
under or based on the following, all as amended: Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Americans with Disabilities Act (“ADA”), the Equal Pay Act of 1963, the Fair
Labor Standards Act of 1938, the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), the Family and Medical Leave Act, the

 

--------------------------------------------------------------------------------


 

Massachusetts Fair Employment Practices Act, the Massachusetts Civil Rights Act,
the Massachusetts Equal Rights Law, the Massachusetts or United States
Constitution, including any right of privacy thereunder, and any other state or
federal equal employment opportunity or anti-discrimination law, policy, order,
regulation or guidelines affecting or relating to claims or rights of employees.
It is further expressly agreed and understood by Employee that the release
contained herein is a GENERAL RELEASE.

 

8.                                             Covenant Not to Sue. Employee
represents and warrants that Employee has not filed any complaints, charges, or
claims for relief against the Releasees, or any one of them, with any local,
state or federal court or administrative agency, any professional or regulatory
board, or any other agency or entity. Employee further warrants that Employee
has not previously assigned or transferred any of the claims that are the
subject of the General Release contained herein. Employee agrees and covenants
not to sue or bring any claims or charges against the Releasees, or any one of
them, with respect to matters subject to the General Release contained herein.
Employee further agrees not to institute any claim, charge, complaint or lawsuit
to challenge the validity of the General Release or the circumstances
surrounding its execution. In the event that Employee institutes any action
covered by this Section, that action shall be dismissed upon presentation of
this Agreement and Employee shall reimburse the affected Releasees for all legal
fees and expenses incurred in defending such claim and obtaining its dismissal.

 

9.                                             Exclusion. Nothing in this
Agreement shall preclude Employee from filing a charge or complaint, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission, the Massachusetts Commission Against Discrimination or
any other state anti-discrimination agency or from participating or cooperating
in any investigation or proceeding conducted by any of governmental agency. In
the event that a charge or complaint is filed with any administrative agency by
Employee or in the event of an authorized investigation, charge or lawsuit filed
by any administrative agency, Employee expressly waives and shall not accept any
monetary award or damages, costs or attorneys’ fees of any sort therefrom
against the Company or any of the Releasees.

 

10.                                       Execution of Second General Release.
Employee acknowledges that her right to receive the severance payments and
benefits specified in this Agreement is explicitly conditioned on her execution
and delivery on the Separation Date with no revocation thereafter of a second
general release in the form attached hereto as Exhibit C. By execution of this
Agreement, Employee acknowledges and agrees that the severance payments and
benefits specified herein are and shall be good and sufficient consideration for
such second general release.

 

11.                                       Nonadmissions Clause. It is understood
and agreed that this Agreement does not constitute any admission by the Company
that any action taken with respect to Employee was unlawful or wrongful, or that
such action constituted a breach of contract or violated any federal or state
law, policy, rule or regulation.

 

--------------------------------------------------------------------------------


 

12.                                       Nondisclosure of this Agreement.
Except as set forth in Section 9, Employee expressly agrees that the nature and
terms of this Agreement are confidential, and expressly agrees not to discuss or
disclose them, or the facts and contentions contained therein, without the prior
written consent of the Company, with or to any person, except to Employee’s
accountant, tax advisor, attorney, immediate family, therapist or healthcare
provider, if any, the Internal Revenue Service, state tax authorities, or as
required by law. If Employee makes any disclosure authorized by this Section,
Employee shall apprise the person or entity to whom such disclosure is made of
the confidential nature of the terms and conditions of the Agreement and shall
use reasonable and good faith efforts to secure the confidentiality of the
information so disclosed. In particular, if Employee is compelled to disclose
the terms or conditions of this Agreement in response to a subpoena or discovery
request issued in litigation, Employee shall provide the Company with a copy of
the subpoena or discovery request immediately following receipt by the Employee
in order to provide the Company with the opportunity to seek a protective order
from the appropriate court.

 

13.                                       Nondisparagement. Employee agrees not
to disparage or make negative statements about the Company or any of the
Company’s programs or products. The Company agrees to instruct all key members
of the Company’s executive management team not to disparage or make negative
statements about Employee, provided that nothing in this paragraph shall be
construed in any way to restrict or prevent Employee or the Company from
providing truthful information to, or truthful responses to requests from, their
respective auditors, accountants, investment bankers, insurers, potential
purchasers, successors, acquirers, or any other persons or entities as required
by business necessity or for a legitimate business reason. Nothing in this
Agreement shall bar Employee or the Company from providing truthful testimony in
any legal proceeding, or in responding to any request from any governmental
agency, or as required by law, or by court order or other legal process.

 

14.                                       References. Any reference request on
Employee will be directed to Anthony S. Messina, or his successor as Vice
President of Human Development, who will respond in accordance with Company
practice with only Employee’s dates of employment and job titles and by stating
that Company policy precludes the provision of any further information to the
inquirer.

 

15.                                       Breach. Employee agrees that the
consideration contained in this Agreement which flows to Employee from the
Company is subject to termination, reduction, disgorgement or cancellation in
the event that Employee takes any action or engages in any conduct, including
failure to perform, deemed by the Company to be in violation of this Agreement.
In the event that Employee institutes legal proceedings to enforce this
Agreement, Employee agrees that the sole remedy available to Employee shall be
enforcement of the terms of this Agreement, but that under no circumstances
shall Employee be entitled to receive or collect any damages for Claims that
Employee has released under this Agreement in accordance with the General
Release contained in Section 7 of this Agreement.

 

--------------------------------------------------------------------------------


 

16.                                       Governing Law. This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed entirely within such jurisdiction and without
giving effect to its choice or conflict of laws rules or principles. Each of the
parties irrevocably submits to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts and of any United States federal court sitting in
the Commonwealth of Massachusetts in any action or proceeding arising out of or
relating to this Agreement, and irrevocably agrees that all claims in respect of
such action or proceedings shall be heard and determined in any such
Massachusetts or United States federal court.

 

17.                                       Time to Consider Agreement.

 

a.                                       Employee acknowledges that Employee has
been given the opportunity to consult an attorney of Employee’s choice before
signing this Agreement.

 

b.                                      Employee acknowledges that Employee has
been given the opportunity to review and consider this Agreement for at least
twenty-one (21) days before signing it and that, if Employee has signed this
Agreement in less than that time, Employee has done so voluntarily in order to
obtain sooner the benefits of this Agreement.

 

c.                                       Employee further acknowledges that
Employee may revoke this Agreement within seven (7) days of signing it, provided
that this Agreement will not become effective until such seven day period has
expired. To be effective, any such revocation must be in writing and delivered
to the Company’s principal place of business (as set forth in the preamble to
this Agreement) to the attention of Anthony S. Messina by close of business on
the seventh day after signing and must expressly state Employee’s intention to
revoke the Agreement. The eighth day following Employee’s execution hereof shall
be deemed the “Effective Date” of this Agreement.

 

d.                                      The parties also agree that the release
provided by Employee in this Agreement does not include claims under the ADEA
arising after the date Employee signs this Agreement.

 

e.                                       Employee further acknowledges and
agrees that the consideration Employee is to receive under this Agreement
exceeds the consideration to which Employee would otherwise be entitled to upon
her termination from employment with the Company.

 

18.                                 Representations. Employee acknowledges that
in exchange for entering into this Agreement Employee has received good and
valuable consideration in excess of that to which Employee would otherwise have
been entitled in the absence of this Agreement. This consideration includes, but
is not limited to, the Severance Payment described in Section 2 and benefits set
forth in Section 3. Employee further acknowledges the sufficiency of that
consideration. The Company and Employee attest that no other representations
were made regarding this Agreement other than those contained herein.

 

--------------------------------------------------------------------------------


 

19.                                 Severability. If any of the terms of this
Agreement shall be held to be invalid and unenforceable, the remaining terms of
this Agreement are severable and shall not be affected thereby. However, should
the General Release or Covenant Not to Sue provisions of this Agreement be
declared or determined by any tribunal, administrative agency or court of
competent jurisdiction to be illegal or invalid, and should Employee thereupon
seek to institute any claims that would have been within the scope of the
General Release or Covenant Not to Sue, the Company shall be entitled to
immediate repayment, and Employee shall immediately return, the Severance
Payment.

 

20.                                 Entire Agreement. This Agreement and its
Exhibits constitute the entire agreement between the parties about or relating
to the Company’s obligations to Employee with respect to Employee’s terms and
conditions of employment, and termination of employment, and fully supersedes
any and all prior agreements or understandings between the parties other than
the Employee Non-Disclosure and Inventions Agreement, referenced in Section 5
above. The terms of this Agreement are contractual in nature and not a mere
recital, and they shall take effect as a sealed document. This Agreement may not
be modified orally, but only by agreement in writing signed by both parties.

 

21.                                 Interpretation. Each party agrees that in
any dispute regarding the interpretation or construction of this Agreement, no
presumption shall operate in favor of or against any party by virtue of such
party’s role in drafting, or not drafting, the terms and conditions set forth
herein.

 

22.                                 Notice. Any notice under this Agreement
given to Employee, shall be by certified mail, return receipt requested, to the
address set forth in the preamble to this Agreement.

 

Any notice under this Agreement given to Company, shall be to:

 

Anthony S. Messina

Vice President, Human Development

ArQule, Inc.

19 Presidential Way

Woburn, MA 01801

 

23.                                 Counterparts. This Agreement may be executed
in two or more of counterparts, each of which when executed and delivered
constitutes an original of this Agreement, but all the counterparts shall
together constitute one and the same agreement. No counterpart shall be
effective until each party has executed at least one counterpart.

 

24.                                 Access to Legal Counsel. EMPLOYEE
REPRESENTS, WARRANTS AND ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ ALL OF
THIS AGREEMENT, THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL CONCERNING THE LEGAL EFFECT OF THIS AGREEMENT AND THE ADVISABILITY OF
ENTERING INTO THIS AGREEMENT AND GIVING THE GENERAL RELEASE PROVIDED FOR HEREIN,
AND THAT EMPLOYEE FULLY UNDERSTANDS THE SAME. EMPLOYEE FURTHER REPRESENTS,
WARRANTS AND ACKNOWLEDGES THAT

 

1

--------------------------------------------------------------------------------


 

EMPLOYEE IS EXECUTING THIS AGREEMENT WITH THE INTENT TO GRANT THE GENERAL
RELEASE SET FORTH HEREIN, WITHOUT RELIANCE UPON ANY STATEMENT OR REPRESENTATION
OF THE COMPANY OR ANY REPRESENTATIVE, EMPLOYEE, DIRECTOR OR ATTORNEY OF THE
COMPANY OTHER THAN AS SET FORTH HEREIN, AND THAT EMPLOYEE HAS SIGNED THIS
AGREEMENT ON EMPLOYEE’S OWN BEHALF AND OF EMPLOYEE’S OWN FREE WILL.

 

[the remainder of this page is left blank intentionally]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the day and year written below.

 

 

ArQule, Inc.

 

 

By:

/s/ Anthony S. Messina

 

Name:

Anthony S. Messina

Title:

Vice President, Human Development

Date:

April 20, 2006

 

 

Louise Mawhinney

 

/s/ Louise A. Mawhinney

 

Date: April 21, 2006

 

--------------------------------------------------------------------------------


 

Exhibit A

 

             , 2006

 

ArQule, Inc.

19 Presidential Way

Woburn, MA 01801

 

To Whom it May Concern:

 

This letter is to notify you that I, Louise Mawhinney, do hereby resign from all
officer positions that I hold with the ArQule, Inc., effective immediately.

 

 

Very truly yours,

 

 

 

Louise Mawhinney

 

--------------------------------------------------------------------------------


 

Exhibit B

 

(copy of Employee Non-Disclosure and Inventions Agreement)

 

--------------------------------------------------------------------------------


 

Exhibit C

 

General Release and Covenant Not to Sue

 

This General Release and Covenant Not to Sue (“General Release”) is made by and
between ArQule, Inc., a Delaware corporation, with its principal place of
business at 19 Presidential Way, Woburn, MA 01801 (the “Company”) and Louise
Mawhinney (“Employee”). As a condition of the payment of severance benefits
identified in the Separation Agreement and General Release between the Company
and Employee (the “Agreement”), and in consideration of such severance benefits,
the parties agree as follows:

 

1.                                       General Release. Except with respect to
any rights, obligations or duties arising out of the Agreement, and in
consideration of the Severance Payment and other benefits set forth in the
Agreement, Employee hereby releases and discharges the Company and its officers,
directors, partners, stockholders, trustees, attorneys, insurers,
representatives, agents and employees, in both their individual and corporate
capacities (collectively, the “Releasees”), of and from any and all complaints,
charges, lawsuits or claims for relief of any kind by Employee that Employee now
has or ever had against the Releasees or any one of them, whether known or
unknown, arising out of any matter or thing that has happened before the signing
of this General Release, including but not limited to (i) claims for tort or
contract, or relating to salary, wages, bonuses, severance, commissions, stock,
and stock options, the breach of any oral or written contract or promise,
misrepresentation, defamation, and interference with prospective economic
advantage, interference with contract, intentional and negligent infliction of
emotional distress, negligence, breach of the covenant of good faith and fair
dealing, medical, disability or other leave; (ii) claims arising out of, based
on, or connected with Employee’s employment, including terms and conditions of
employment, by the Company and the termination of that employment, including but
not limited to claims arising under Section 806 of the Sarbanes-Oxley Act of
2002, and any other claims alleging retaliation of any nature; (iii) claims
under G.L. c. 93A or in any way related to restricted stock, stock options, or
vesting or exercise of the same, or for alleged securities violations; and
(iv) claims for unlawful employment discrimination of any kind, including
discrimination due to age, sex, disability or handicap, including failure to
offer reasonable accommodations, race, color, religion, pregnancy, sexual
orientation, national origin, or sexual or other unlawful harassment arising
under or based on the following, all as amended: Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Americans with Disabilities Act (“ADA”), the Equal Pay Act of 1963, the Fair
Labor Standards Act of 1938, the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), the Family and Medical Leave Act, the Massachusetts Fair
Employment Practices Act, the Massachusetts Civil Rights Act, the Massachusetts
Equal Rights Law, the Massachusetts or United States Constitution, including any
right of privacy thereunder, and any other state or federal equal employment
opportunity or anti-discrimination law, policy, order, regulation or guidelines
affecting or relating to claims or rights of employees. It is further expressly
agreed and understood by Employee that the release contained herein is a GENERAL
RELEASE.

 

--------------------------------------------------------------------------------


 

2.                                       Covenant Not to Sue. Employee
represents and warrants that Employee has not filed any complaints, charges, or
claims for relief against the Releasees, or any one of them, with any local,
state or federal court or administrative agency, any professional or regulatory
board, or any other agency or entity. Employee further warrants that Employee
has not previously assigned or transferred any of the claims that are the
subject of the General Release contained herein. Employee agrees and covenants
not to sue or bring any claims or charges against the Releasees, or any one of
them, with respect to matters subject to the General Release contained herein.
Employee further agrees not to institute any claim, charge, complaint or lawsuit
to challenge the validity of the General Release or the circumstances
surrounding its execution. In the event that Employee institutes any action
covered by this Section, that action shall be dismissed upon presentation of
this General Release and Employee shall reimburse the affected Releasees for all
legal fees and expenses incurred in defending such claim and obtaining its
dismissal.

 

3.                                       Exclusion. Nothing in this General
Release shall preclude Employee from filing a charge or complaint, including a
challenge to the validity of this General Release, with the Equal Employment
Opportunity Commission, the Massachusetts Commission Against Discrimination or
any other state anti-discrimination agency or from participating or cooperating
in any investigation or proceeding conducted by any of such agencies. In the
event that a charge or complaint is filed with any administrative agency by
Employee or in the event of an authorized investigation, charge or lawsuit filed
by any administrative agency, Employee expressly waives and shall not accept any
monetary award or damages, costs or attorneys’ fees of any sort therefrom
against the Company or any of the Releasees.

 

4.                                       Time to Consider General Release.

 

a.                                       Employee acknowledges that Employee has
been given the opportunity to consult an attorney of Employee’s choice before
signing this General Release.

 

b.                                      Employee acknowledges that Employee has
been given the opportunity to review and consider this General Release for at
least twenty-one (21) days before signing it and that, if Employee has signed
this General Release in less than that time, Employee has done so voluntarily in
order to obtain sooner the benefits of this General Release.

 

c.                                       Employee further acknowledges that
Employee may revoke this General Release within seven (7) days of signing it,
provided that this General Release will not become effective until such seven
day period has expired. To be effective, any such revocation must be in writing
and delivered to the Company’s principal place of business (as set forth in the
preamble to this General Release) to the attention of Anthony S. Messina by
close of business on the seventh day after signing and must expressly state
Employee’s intention to revoke the General Release. The eighth day following
Employee’s execution hereof shall be deemed the “Effective Date” of the General
Release.

 

--------------------------------------------------------------------------------


 

d.                                      The parties also agree that the release
provided by Employee in this General Release does not include claims under the
ADEA arising after the date Employee signs this General Release.

 

e.                                       Employee further acknowledges and
agrees that the consideration Employee is to receive under the Agreement exceeds
the consideration to which Employee would otherwise be entitled to upon her
termination from employment with the Company and provides valid consideration
for this General Release.

 

5.                                       Governing Law. This General Release
shall be governed by the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed entirely within such jurisdiction and without
giving effect to its choice or conflict of laws rules or principles. Each of the
parties irrevocably submits to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts and of any United States federal court sitting in
the Commonwealth of Massachusetts in any action or proceeding arising out of or
relating to this General Release, and irrevocably agrees that all claims in
respect of such action or proceedings shall be heard and determined in any such
Massachusetts or United States federal court.

 

IN WITNESS WHEREOF, the Company and Employee have duly executed this General
Release as of the day and year written below.

 

 

ArQule, Inc.

 

 

By:

 

 

Name:

Anthony S. Messina

Title:

Vice President, Human Development

Date:

 

 

 

Louise Mawhinney

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 